News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp Reports Six-Month Net Income Up 20.5%: Second Quarter Net Income Advances 29.6% Our mission is uncompromising… …to be the Premier Community Bank in every community we serve VINELAND, NJ, July 16, 2007 – Sun Bancorp, Inc. (NASDAQ: SNBC) today reported net income of $4.9 million, or $.22 per share, up 29.6% for the quarter ended June 30, 2007, compared to net income of $3.8 million, or $.17 per share, for the second quarter 2006. The current quarter includes net charges of approximately $751,000 (pre-tax), or $.02 per share. The charges represent approximately $541,000 of write-off of unamortized issuance costs of redeemed Sun Trust III trust preferred securities, an early extinguishment of debt charge of $124,000 for an FHLB borrowing prepayment and $86,000 of severance related expenses.The prior year comparable quarter included severance related expenses of $400,000 (pre-tax), or $.01 per share. For the six months ended June 30, 2007, the Company reported net income of $9.6 million, or $.42 per share, compared to $8.0 million, or $.36 per share, in the prior period – an increase of 20.5%. Net income for the first half of 2007 includes net charges of approximately $1.6 million (pre-tax), or $.05 per share. The charges were a result of $2.4 million of severance related expenses, the $541,000 write-off of unamortized issuance costs of redeemed Sun Trust III trust preferred securities, and an early extinguishment of debt charge of $124,000 for an FHLB borrowing prepayment, offset by a net gain of $1.4 million realized in the first quarter from the sale of branches. The prior year comparable period included severance related expenses of $400,000 (pre-tax), or $.01 per share. more Sun Bancorp 2Q 2007 – page two “We made encouraging progress during the recent quarter and first half. The margin held up well, net income improved, non-interest income growth was quite favorable, and we managed expenses down,” said Sidney R. Brown, acting president and chief executive officer of Sun Bancorp, Inc. “Loan production was consistent and the pipeline remained strong throughout the period, although prepayments primarily on real estate-related loans had an impact. Deposit growth continues to be steady. We are still targeting a lower efficiency ratio as we move into the second half of the year.” The following is an overview of the key financial highlights for the quarter: · Total assets were $3.325 billion at June 30, 2007, compared to $3.212 billion at June 30, 2006 and $3.327 billion at March 31, 2007. · Total loans before allowance for loan losses were $2.447 billion at June 30, 2007, an increase of $152.0 million, or 6.6%, over total loans at June 30, 2006. Linked quarter loan growth normalized for prepayments of about $43.0 million during the quarter approximated 3.1%. · Credit quality trends remain stable. Total non-performing assets of $16.5 million at June 30, 2007, or .67%, of total loans and real estate owned, compares to $15.3 million, or .63%, at March 31, 2007, and $15.2 million, or .64%, at December 31, 2006. · Total deposits were $2.726 billion at June 30, 2007, an increase of $139.7 million, or 5.4%, over deposits at June 30, 2006, and an increase of $31.4 million, or 1.2%, over the linked first quarter. · Net interest income (tax-equivalent basis) of $23.9 million for the quarter compares to $25.3 million for the comparable prior year period and $24.7 million for the linked first quarter. The net interest margin reported of 3.19% for the quarter and 3.26% for the six months ended June 30, 2007 are normalized at 3.26% and 3.30% respectively, to reflect the $541,000 write-off of unamortized issuance costs of redeemed trust preferred securities. Normalized net interest margin for the quarter of 3.26% compares to 3.48% for the comparable prior year period and 3.34% for the linked quarter. The margin decrease continues to reflect the increased costs of interest-bearing deposits attributable to the Company’s deposit pricing strategy in support of the retail transformation initiative which began in the third quarter 2006. more Sun Bancorp 2Q 2007 – page three · Total operating non-interest income for the quarter of $6.3 million increased $1.2 million, or 24.2%, over the comparable prior year period and increased 12.9% over the linked quarter. The primary increase year-over-year was attributable to increases in service charges on deposit accounts of $930,000, or 35.5%. The linked quarter increase reflects an increase of $423,000, or 13.5%, in service charges on deposit accounts and an increase in net gain on derivative instruments of $291,000. · Total operating non-interest expenses for the quarter of $21.8 million decreased $1.4 million, or 6.2%, over the comparable prior year period and increased $554,000, or 2.6%, over the linked quarter. The linked quarter increase in operating non-interest expenses primarily represents increased FDIC insurance expense and professional fees. The Company continues to focus on its profitability enhancement initiatives with particular emphasis on expense savings. The efficiency ratio, excluding non-operating income and non-operating expenses, was 71.77% compared to 77.00% for the comparable prior year period, and 71.07% for the linked first quarter of 2007. The Company will hold its regular quarterly conference call on Tuesday, July 17, 2007 at 1:30 p.m. (ET). The call will be Webcast live via the Sun Bancorp Web site. Participants may call 1-800-391-2548 and give the verbal password: vi53385. The conference call also will be Web cast live through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to call in or log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for 48 hours following the call. Sun Bancorp, Inc. is a multi-state bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through more than 70 branch locations in Southern and Central New Jersey and New Castle County, Delaware. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. more SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Profitability for the period: Net interest income $ 23,550 $ 25,113 $ 47,883 $ 49,534 Provision for loan losses 950 875 1,700 1,500 Non-interest income 6,305 5,070 13,322 9,466 Non-interest expense 22,018 23,641 45,589 45,914 Income before income taxes 6,887 5,667 13,916 11,586 Net income $ 4,912 $ 3,790 $ 9,597 $ 7,963 Financial ratios: Return on average assets(1) 0.59 % 0.47 % 0.58 % 0.49 % Return on average equity(1) 5.56 % 4.66 % 5.50 % 4.99 % Return on average tangible equity(1),(2) 9.88 % 9.17 % 9.90 % 9.77 % Net interest margin(1) 3.19 % 3.48 % 3.26 % 3.44 % Efficiency ratio 73.75 % 78.33 % 74.49 % 77.82 % Efficiency ratio, excluding non-operating income and non-operating expense(3) 71.77 % 77.00 % 71.42 % 77.12 % Earnings per common share(4): Basic $ 0.23 $ 0.18 $ 0.44 $ 0.38 Diluted $ 0.22 $ 0.17 $ 0.42 $ 0.36 Average equity to average assets 10.57 % 10.01 % 10.51 % 9.85 % June 30, December 31, 2007 2006 2006 At period-end: Total assets $ 3,324,633 $ 3,212,134 $ 3,325,563 Total deposits 2,725,747 2,586,034 2,667,997 Loans receivable, net of allowance for loan losses 2,421,182 2,270,596 2,339,584 Investments 501,694 548,726 525,122 Borrowings 115,932 174,379 160,622 Junior subordinated debentures 97,941 108,250 108,250 Shareholders’ equity 355,758 327,669 342,227 Credit quality and capital ratios: Allowance for loan losses to gross loans 1.07 % 1.08 % 1.08 % Non-performing assets to gross loans and real estate owned 0.67 % 0.54 % 0.64 % Allowance for loan losses to non-performing loans 169.98 % 210.08 % 175.50 % Total capital (to risk-weighted assets) (5) Sun Bancorp, Inc. 11.71 % 11.59 % 11.89 % Sun National Bank 10.66 % 10.35 % 10.57 % Tier 1 capital (to risk-weighted assets) (5) Sun Bancorp, Inc. 10.75 % 10.63 % 10.91 % Sun National Bank 9.70 % 9.38 % 9.59 % Leverage ratio (5) Sun Bancorp, Inc. 9.46 % 9.10 % 9.40 % Sun National Bank 8.54 % 8.04 % 8.28 % Book value $ 16.21 $ 15.29 $ 15.89 Tangible book value $ 9.21 $ 7.86 $ 8.62 (1) Amounts for the three and six months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expenses, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Net interest income for the three and six months ended June 30, 2007 excludes a write-off of $541,000 of unamortized costs on redeemed trust preferred securities.Non-interest expense for the three and six months ended June 30, 2007 excludes $86,000 and $2.4 million, respectively, of severance related expenses as compared to $400,000 for the same periods in 2006.In addition, non-interest expense for the three and six months ended June 30, 2007 excludes $124,000 as a result of early extinguishment of FHLB borrowing. Non-interest income for the three and six months ended June 30, 2007 excludes a net gain of $1.4 million from the sale of branches. (4) Data is adjusted for a 5% stock dividend declared in April 2007. (5) June 30, 2007 capital ratios are estimated, subject to regulatory filings. 4 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) (Dollars in thousands, except par value) June 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 80,862 $ 74,991 Interest-earning bank balances 3,555 48,066 Federal funds sold 15,950 47,043 Cash and cash equivalents 100,367 170,100 Investment securities available for sale (amortized cost - $470,770 and $488,007 at June 30, 2007 and December 31, 2006, respectively) 463,883 481,952 Investment securities held to maturity (estimated fair value - $20,940 and $24,846 at June 30, 2007 and December 31, 2006, respectively) 21,562 25,441 Loans receivable (net of allowance for loan losses - $26,079 and $25,658 at June 30, 2007 and December 31, 2006, respectively) 2,421,182 2,339,584 Restricted equity investments 16,249 17,729 Bank properties and equipment, net 43,574 42,292 Real estate owned, net 1,165 600 Accrued interest receivable 18,026 17,419 Goodwill 127,936 128,117 Intangible assets, net 25,833 28,570 Deferred taxes, net 4,592 3,939 Bank owned life insurance 65,122 57,370 Other assets 15,142 12,450 Total assets $ 3,324,633 $ 3,325,563 LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ 2,725,747 $ 2,667,997 Advances from the Federal Home Loan Bank (FHLB) 66,029 103,560 Securities sold under agreements to repurchase - customers 44,612 51,740 Obligation under capital lease 5,291 5,322 Junior subordinated debentures 97,941 108,250 Other liabilities 29,255 46,467 Total liabilities 2,968,875 2,983,336 SHAREHOLDERS’ EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized, 21,942,691 and 20,507,549 issued at June 30, 2007 and December 31, 2006, respectively 21,943 20,508 Additional paid-in capital 327,709 304,857 Retained earnings 10,583 20,794 Accumulated other comprehensive loss (4,477 ) (3,932 ) Total shareholders’ equity 355,758 342,227 Total liabilities and shareholders’ equity $ 3,324,633 $ 3,325,563 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except per share data) For the Three Months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 43,403 $ 39,714 $ 86,514 $ 76,309 Interest on taxable investment securities 4,500 5,015 9,034 10,592 Interest on non-taxable investment securities 733 341 1,391 597 Dividends on restricted equity investments 281 262 547 576 Interest on federal funds sold 741 232 1,263 512 Total interest income 49,658 45,564 98,749 88,586 INTEREST EXPENSE Interest on deposits 22,077 15,964 42,911 29,611 Interest on borrowed funds 1,558 2,377 3,329 5,421 Interest on junior subordinated debentures 2,473 2,110 4,626 4,020 Total interest expense 26,108 20,451 50,866 39,052 Net interest income 23,550 25,113 47,883 49,534 PROVISION FOR LOAN LOSSES 950 875 1,700 1,500 Net interest income after provision for loan losses 22,600 24,238 46,183 48,034 NON-INTEREST INCOME Service charges on deposit accounts 3,552 2,622 6,681 4,746 Other service charges 75 80 147 158 Net gain on sale of branches - - 1,443 - Net gain on sale of bank property & equipment 12 - 12 - Net loss on sale of investment securities (2 ) - (2 ) (20 ) Net gainon sale of loans 447 160 955 444 Net gain on derivative instruments 525 458 759 824 Other 1,696 1,750 3,327 3,314 Total non-interest income 6,305 5,070 13,322 9,466 NON-INTEREST EXPENSE Salaries and employee benefits 11,023 12,110 23,612 23,587 Occupancy expense 2,717 2,849 5,729 5,793 Equipment expense 1,829 2,084 3,780 4,011 Amortization of intangible expenses 1,178 1,193 2,360 2,381 Data processing expense 1,100 1,103 2,108 2,162 Advertising expense 509 550 982 973 Other 3,662 3,752 7,018 7,007 Total non-interest expense 22,018 23,641 45,589 45,914 INCOME BEFORE INCOME TAXES 6,887 5,667 13,916 11,586 INCOME TAXES 1,975 1,877 4,319 3,623 NET INCOME $ 4,912 $ 3,790 $ 9,597 $ 7,963 Basic earnings per share $ 0.23 $ 0.18 $ 0.44 $ 0.38 Diluted earnings per share $ 0.22 $ 0.17 $ 0.42 $ 0.36 6 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands) 2007 2007 2006 2006 2006 Q2 Q1 Q4 Q3 Q2 Balance sheet at quarter end: Loans: Commercial and industrial $ 1,985,584 $ 1,972,491 $ 1,925,103 $ 1,927,964 $ 1,898,976 Home equity 245,283 234,982 232,321 222,473 206,642 Second mortgage 79,120 76,449 77,337 78,251 77,802 Residential real estate 47,101 38,798 38,418 33,460 27,509 Other 90,173 91,774 92,063 88,896 84,347 Total gross loans 2,447,261 2,414,494 2,365,242 2,351,044 2,295,276 Allowance for loan losses (26,079 ) (26,027 ) (25,658 ) (25,785 ) (24,680 ) Net loans 2,421,182 2,388,467 2,339,584 2,325,259 2,270,596 Goodwill 127,936 127,936 128,117 128,351 128,352 Intangible assets, net 25,833 27,011 28,570 29,762 30,955 Total assets 3,324,633 3,326,681 3,325,563 3,264,417 3,212,134 Total deposits 2,725,747 2,694,304 2,667,997 2,636,954 2,586,034 Advances from the Federal Home Loan Bank (FHLB) 66,029 100,481 103,560 108,889 114,163 Federal funds purchased - 1,500 - - - Securities sold under agreements to repurchase –
